Citation Nr: 1450818	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-22 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service from June 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned an initial noncompensable rating.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held in January 2013.  A transcript of this hearing is associated with the electronic file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hearing is more severe than currently evaluated.  He has reported at his January 2013 hearing that his hearing has gotten worse since his last VA examination and also pointed out that he had received new hearing aids roughly a year ago.  The Board notes that he was last provided with a VA audiological disorders compensation and pension examination that included testing in May 2011, with a June 2012 VA examination noted to have only addressed the etiology of his tinnitus.  

Given the evidence of worsening symptoms, and in light of it being over 3 years since he received a full audiological disorders examination, the Board finds that a remand is necessary in order to obtain a VA examination to assess the current severity of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  Additionally the Veteran has indicated that he received treatment for his hearing loss with new hearing aids issued about a year prior to his January 2013 hearing.  Given that the most recent records of treatment are shown to be dated in October 2011, the RO should attempt to obtain these more recent records.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should contact the Veteran and ask that he identify all sources of treatment for his hearing loss since October 2011, and furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  The AOJ should attempt to obtain copies of any outstanding records of pertinent medical treatment reported by the Veteran.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim. 38 C.F.R. § 3.159 (2014).

2.  After completion of the development sought in paragraph 1 above, the AOJ should schedule the Veteran for a VA examination to determine the extent of his hearing loss.  The examiner should perform tests or studies deemed necessary for accurate assessments, to include audiology testing recording speech discrimination (Maryland CNC) and the puretone threshold average, from the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz. The results of this audiology testing must be included in the examination report. The claims file must be made available to, and be reviewed by, the examiner in connection with the examination. The examiner should also address the occupational and social impairments caused by hearing loss. 

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in this request. If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

4.  After undertaking any other development deemed essential in addition to that specified above, the AOJ should re-adjudicate the Veteran's claim.  If any benefit sought remains denied, the Veteran should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


	(CONTINUED ON NEXT PAGE)




_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



